Citation Nr: 1624032	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  15-33 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative joint disease, discogenic disease, facet arthropathy and spondylotic changes, also claimed as secondary to service-connected right and left knee disorders.  

2.  Entitlement to service connection for a cervical spine disorder, also claimed as secondary to service-connected right and left knee disorders.

3.  Entitlement to an increased disability evaluation for right knee chondromalacia; degenerative joint disease, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for left knee meniscal, anterior cruciate ligament tear status post arthroscopy, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1994 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) located in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

As it relates to the claim of service connection for low back and cervical spine disorders, the Veteran, in addition to claiming that his lumbar and cervical spine disorders had their onset in service, has also claimed that they are caused and/or aggravated by his service-connected left and right knee disorders.  

In support of his claim, the Veteran has submitted a March 2015 statement from his private physician, Dr. C. Q., wherein he diagnosed the Veteran with numerous disorders, including chronic cervical and low back pain and chronic myositis of the paracervical and paralumbar spine muscles, and indicated that the diagnosed disorders were more probable than not secondary to his military service performance.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Based upon the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current cervical and/or lumbar spine disorder and their relationship, if any, to his period of service and/or his service-connected left and right knee disorders.  

As it relates to the right knee disorder, the Veteran, in support of his claim, submitted several handwritten notes from his private physician, G.D., M.D, indicating that the Veteran appeared to have undergone arthroscopic surgery on his right knee in March 2016.  It does not appear that the records prepared in conjunction with the surgery have been associated with the record.  The Veteran should also be afforded an additional VA examination to determine the current severity of his right knee disorder following the surgery.  

As it relates to the left knee disorder, while the Veteran was afforded a VA examination in April 2015, the Veteran, in his September 2015 substantive appeal, requested that he be afforded a new VA examination to determine the current severity of all of his disorders, after having submitted the statements from Dr. G.  In a February 2016 statement in support of claim, the Veteran again requested that he be afforded new VA examinations.  The Veteran also indicated that he continued to receive outpatient treatment at the VA Hospitals in San Juan and Guayoma, PR.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).  As such, an attempt should be made to obtain the identified records.

With regard to the issue of entitlement to a TDIU, any decision on the service connection claims being remanded herein may affect the claim for a TDIU.  Any grant of a pending service connection claim could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

In addition, the Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of all health care providers/facilities who have treated him for any right knee, left knee, lumbar spine, and cervical spine disorders since August 2015.  After obtaining proper authorization from the Veteran, where necessary, obtain and associate with the record copies of all treatment records from those providers/facilities identified by the Veteran.  Records of all identified VA facilities, including San Juan and Guayoma, should be associated with the record.  If any identified records cannot be obtained, the RO should indicate what steps were taken when attempting to obtain those records.  

2.  Schedule the Veteran for the appropriate VA examinations to assist in determining the nature and etiology of any cervical spine and lumbar spine disorder, and the severity of the service-connected current left and right knee disorders.  The entire record should be made available to the examiner in conjunction with the examination.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

As it relates to the cervical and lumbar spine disorders:  (a) Is it at least as likely as not (50 percent probability or greater) that any current cervical and/or lumbar spine disorder, if found, had its onset in service or is otherwise related to the Veteran's period of service?

(b) If not, is it as likely as not (50 percent probability or greater) that any current cervical and/or lumbar spine  disorder is caused by the service-connected left and/or right knee disorders?

(c) If not, is it at least as likely as not (50 percent probability or greater) that any current cervical spine or lumbar spine disorder is aggravated (permanently worsened) by the service-connected knee disorders?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

As it relates to the left and right knees, the examiner, in addition to taking x-rays of the knees, should report the ranges of knee motion in degrees.  The examiner should also report whether the right or left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms, slight, moderate, or severe.

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Thereafter, schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education. 

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


